Citation Nr: 1725216	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In relevant part, the decision granted service connection for bilateral hearing loss and awarded an initial noncompensable rating, effective May 28, 2004.

The Board notes that a claim for a TDIU is part and parcel of any increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, in April 2016, after denying the Veteran's claim for a compensable rating for bilateral hearing loss, the Board determined that the issue of entitlement to a TDIU due to service-connected disabilities had been raised.  The Board remanded the claim for a TDIU for initial adjudication by the RO.  The RO denied the claim in an August 2016 rating decision.  Because the claim for a TDIU is considered to have been part of the Veteran's claim for a compensable rating for bilateral hearing loss, the claim is now again before the Board, despite the Veteran not having filed a separate notice of disagreement with the August 2016 decision.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's service-connected disabilities, by themselves or in concert, have not been sufficient at any time to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a) (2016).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a) (2016).

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the service-connected impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently service-connected for (1) posttraumatic stress disorder (PTSD), rated as 50 percent disabling; (2) tinnitus, rated as 10 percent disabling; (3) and bilateral hearing loss, rated as noncompensably disabling.  As such, the Veteran does not meet the threshold rating requirements necessary to establish entitlement to a TDIU because he does not have one disability rated at 60 percent, or one disability rated at 40 percent with sufficient additional disabilities resulting in a 70 percent total rating.  See 38 C.F.R. § 4.16 (a) (2016).  Nevertheless, the Veteran may still warrant entitlement to a TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16 (b) (2016).

The record shows that following service, the Veteran ran and operated his own automotive repair shops from 1974 to 1990 in California, and from 1990 to 2010 in Arizona.  At an October 2014 VA examination, he reported he had worked at four or five jobs in mechanics, construction, and at Sears, since 2010, and had just started a job at a local car repair shop.

In February 2015, the Veteran reported he was working as a service advisor for a mechanic shop, that he enjoyed work, and that his level of energy was good.
 
In a September 2015 statement, the Veteran asserted that he was recently laid off because he spoke very loudly to a woman in his office due to being unable to hear himself because of his bilateral hearing loss and tinnitus.

In March 2016, the Veteran reported he had not worked much in the previous year, other than occasional mechanic work, due to limited interest.  He reported that his energy levels were good, and that he worked on projects at home, but that he had recently had shoulder surgery and was not as physically active as before.

In its April 2016 remand, the Board acknowledged the Veteran's September 2015 statement, referenced above, and remanded the issue of entitlement to a TDIU with instructions for the RO to assist the Veteran in developing evidence related to his claim.

Upon remand, VA sent a letter to the Veteran in May 2016, explaining what was required to support his claim of entitlement to a TDIU.  The RO also included a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in order to obtain the Veteran's current employment status and employment history.  To date, the Veteran has not returned the form or otherwise supplied VA with the requested employment information.

Upon a careful review of the foregoing, the Board finds that there is simply no reasonable basis for finding that the Veteran's service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  First, the Board notes that the Veteran has never directly contended that his service-connected disabilities render him unemployable.  Instead, he has only asserted, in September 2015, that he was laid off from one position for reasons related to his hearing impairment and tinnitus.  The record shows that subsequently, in March 2016, the Veteran reported he was working at least part-time as an auto mechanic.  The Board notes that on this occasion, the Veteran attributed his limited working status to a lack of interest and a non-service-connected shoulder disability.  Without the Veteran having provided VA with his current employment status and employment history, the Board has no basis to find the Veteran does not continue to be employed.  Upon a review of the record, the Board also finds no evidence that the Veteran's employment has been marginal at any time during the period of the claim.

In addition, the Board notes that the disability ratings currently assigned are in themselves recognition that the Veteran's service-connected disabilities interfere, to some extent, with his occupational functioning.  See Van Hoose v. Brown, 4 Vet. App. 361.  However, there are no medical opinions or other medical evidence of record to indicate the Veteran is entirely prevented from substantially gainful employment by his service-connected disabilities.

In sum, the evidence does not show that the Veteran's service-connected disabilities have been sufficiently severe to render him unemployable during the period of the claim.  Accordingly, the Board has concluded that the claim must be denied.  For the foregoing reasons, the Board has also determined that referral of the TDIU claim for extra-schedular consideration is not in order.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.








ORDER

Entitlement to a TDIU is denied.





____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


